BU EME

1 Filed ostigi2d% ep. 1 of 9

Re ay Q

ae EO Cy- “og zacMrL-EsW Docum

- Travis Charles Hughes #

Jame and Pnsoner/Booking Number

ASPC~Kingmon fF Huechuca Unit

Place of Confinement

P.0. Box 6639

Mailing Address

Kingman AZ 86402

City, Stale, Zip Codé

“Se _
~.

(Failure to notify the Court of your change of address may result in dismissal of this action)
THIS DOCUMENT [5 NOP IN PROPER FORM ACCORDING
TO FEDERAL AND/UR LOCAL RULES AND PRACTICES
AND IS SUBJECT TO REIEC TON BY THE COURT.
REFERENCE pvtul (? > Y

(uk NunberSeton) INT THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF ARIZONA

 

 

 

 

 

 

 

 
  
 

 

 

 

   
 

 

 

Travig Charles Hu ghes, ef. al ,
(Full Name of Plaintiff)
Plaintiff,
Cc - - --
y, CASE NO. V20-08246-PCT-MTL--ESW
(To be supplied by the Clerk)
4) David Shinn et. al
(Full Name of Defendant)
CIVIL RIGHTS COMPLAINT
qa) Jeff (wrigley : BY A PRISONER
(3) The GEO Grove Inc, BOL,
; Original Complaint
(4) Correct Care Selutions /uellpath , CO First Amended Complaint
Defendant(s). 0 Second Amended Complaint,
| ie LODGED f
| Check if there are additional Defendants and attach page I-A listing them. ___ RECEIVED 7 COPY
SEP 48 2a20% |
A. JURISDICTION : :
. CLERK U 8 aCT CQUAT 3
. oe gee . . _, DISTAIGT OF ARIZONA t
1. This Courthas jurisdiction over this action pursuant to: a DEPL TY ¥]

 

8 U.S.C. § 1343(a); 42 U.S.C. § 1983
(1 28 U.S.C. § 1331; Bivens v. Six Unknown Federal Narcotics Agents, 403 U.S, 388 (1971).

C1 Other:

 

2.  Institution/city where violation occurred: A SPC: Kingman / Hucchuce. Unit, Arizena.

!

550/555

Revised 3/11/16 }

 

 
Case 3:20-cv-08246-MTL--ESW Document1 Filed 09/18/20 Page 2 of 9

B. DEFENDANTS

 

 

 

 

1. Name of first Defendant: David  Shina _ . The first Defendant is employed

as; ADCRR~ Director at__ State of Arizona
(Position and Tite) (institution)

2. Name of second Defendant: Jefe Wrigley . The second Defendant is employed as:

as:__LWARDEM-  ASPC~kingmen at_The GEO Group LIne, _
(Position and Title) Unstitution)

\ EPtcal Tehn/ Tene Dees,
3. Name of third Defendant: The GEo Grout, tne _ The third Defendant is ) ployed
as: Private - Prisen Con tractor at__Huachuce Unit (ASPC- Kiagaca
(Position and Title) ne Dees)
. A(meéotcal John /Tone Dee's
4, Name of fourth Defendant; GCS L Well path ( . The fourth Defendant is employed

as: Prison medica COre Contracter at Huachuce Unit (ASPC- King man
(Position and Title) (Institution)

If you name more than four Defendants, answer the questions listed above for each additional Defendant on a separate page.

C. PREVIOUS LAWSUITS
|. Have you filed any other lawsuits while you were a prisoner? OO Yes aK

} Oo
2. If yes, how many lawsuits have you filed? _... Describe the previous lawsuits:

First prior lawsuit:

Parties: Vv.
urt and case number: __
(Was the case dismissed? Was it appealed? Js it still pending?)

 
 
 
  

 

 

b. Second prior lawsuit:
i. Parties: “S Vv.
2. Court and case number: \.
3. Result: (Was the case dismisSeq? Was it appealed? Is it still pending?)

c. Third prior lawsuit: NN
1. Parties: Vv.

2. Court and case number: Nw:
3. Result: (Was the case dismissed? Was it appealed? Is Pill pending?)

i

 

“Sa,
4

If you filed more than three lawsuits, answer the questions listed above for each additional lawsuit on a s¢parate page.

NN

 
Document 1 Filed 09/18/20 Page 3 of 9

 

D. CAUSE OF ACTION

COUNT I th
1. State the constitutional or other federal civil right that was violated: 3 Amendm ent an d

State _Suprlemental Jurisdiction for negligence

2. CountI. Identify the issue involved. Check only one. State additional issues in separate counts.
CZ Basic necessities 1 Mail [Access to the court C1 Medical care
1 Disciplinary proceedings CO Property C] Exercise of religion C1 Retaliation
CO Excessive force by an officer (£-Threat to safety 1 Other:

 

3. Supporting Facts. State as briefly as possible the FACTS supporting Count I. Describe exactly what
each Defendant did or did not do that violated your rights. State the facts clearly in your own words without
citing legal authority or arguments.
ASPC- Kingman iS @ State Owned facility, operated by the GEO Grove
Enc. Its Warden ig Jeff Weigley, The Géo “Zvmate avo Beck" (Revi sien uZ¢/i4)
was GPperoved by ADCRR Dawid Shian Po §- Pore graeh ¥, “RECRES LLe%, R eed! s ;
“When Using - ma recreation € Vita : afet 5 : d
This Statement is @n Gdmissicen by the _ defendents’ that exer cise.
might be @ hererdous activity which recurcs a herghlened Qwereness
Of possible risks Gnd the adherence to Safety Practices. e iS Not
G@ basic human  instingd. Sometimes it is the antithesis te our fallibie
‘nature, That is where Proper training Comes inte ploy: however ADCRA and
Geo_insist that any Jepackment (Corporate liability (3 Qbsolved With the
Unwritten Pelcy of “Play Ar your Ow RISk!* This is evident by the “deliberate
indi ffeceace” Showa by Pcises Offiewls +0 the Safely Of inmates during reccee bres
Defendants do net Post instevctrons / WArnings On CQUjpment Of pGaphlets on these
We Can Check Out. No tras 15 j 5 te s et _ IN Teaver,
oig. I Sustained @n Ghbdenire) hernia thes Quickly developes inte a life- Hhrcebeosn)
Condition Gre Cevat 3) This was Peeventeble With Posted ingteuc tress like iq
gyms Ger Public Parks,
4. Injury. State how you were injured by the actions or inactions of the Defendant(s).
Potentially fate! hernia {See injuac tien) Severe Cun of debilide ating Pain
which has Shifted this “acute injury into a hPeloag ” Disability?
This hes caused or ek acerbate/ Offer medical Condhers, including meade).
Cre fer te Count TD and TT fer de tails - ~~ Lincerpeorete by re Perence)
5. Administrative Remedies:

a. Are there any administrative remedies (grievance procedures or administrative appeals) available at

C] No

your institution? es

b. Did you submit a request for administrative relief on Count I? [Yes ONo

c. Did you appeal your request for relief on Count I to the highest level? Yes CL) No

d. If you did not submit or appeal a request for administrative relief at any level, briefly explain why you
did not. N/A

  
  

      

 

 

 
   

 
   

    
   

£ was d

 
| ledses 20 Aaa EegO Masten MEN psn pale
“SAFETT PRACTICES DURING

DURING THE ENTIRE WEEK ovG LNmMaATE
ORTEMTATIONW, RECREATION T5 A REAVTIRED ACTIVITY. _
Contraband is any item that is not authorized for inmate possession per Department Order #909 or any lterstem or one not issued

or sold throuvh the commissary. Any contraband found on an inmate or on facility grounds will be removed and disposed of according
to facility policy and procedures. 4

MEDICAL SERVICES: oO

Medical will hold daily sick call. Kyou have a medical problem, you must fill out a weatih Needs Request form (HNR) for Non -

Emergency or Emergency and deposit it in the medical services box located infront of the programs building.
“

for visits you initiate,

immediately so medical attention can be provided. If you are unable to work

der stating the length of time you will be incapacitated. If you do not
ita HNR to medical.

 

   
  
    
  
     
   
         
  
 
 

You will be charged a $4.00 Health Services

if a medical emergency arises, contact one of the offic

because of illness, you must receive a Duty/Special Nee

have a Duty/Special Needs Order, you must report to.work. S
ae

d. Seven days before

g renewal of your medicatio

\g

  
  
 
    
 
  
    
     
  
   
  
   
       
  
   

KOP medications are not automatically rene r KOP medications are scheduled to expire, you should submit

an HNR to the Medical Department reque

RELIGIOUS SERVICES:

Religious services will be hel letin boards for various times and locations.

n designated.areas. Please check schedule on dormitory

4 to check out books for your use during non-working hours. If you check out a booRNt is your responsibility to return

RECREATION:

Recreation equipment will be used only during the inmate's non-working hours and as scheduled. When using recreation equipment,
safety practices must be followed Eaaure to foltow safety practices will result in your being restricted from using the equipment. No
horseplay will be tolerated. lnmnate-exercise shatt only occur uring at authorized recreation time.

 

s are allowed to pursue in-house hobbies and craft projects to the extent that hobbies/crafts do not-‘fiterfere with the security
of the institution, or the safety of the inmate or other inmates. Approved hobby craft shall be store ase only and adhere to
Department OF 809, 903 and 909.

a

Finished products may be Seat out with visitors, sent to the Arizona Prison Arts a rade Outlet, or mailed out, within 30 days of

completion.
their phase level by obtaining and completing a Hobby/Craft

Inmates are authorized to participate in hdbky craft consistent

request form from their assigned CPO.

INMATE STORE:
inmates are allowed to shop once a week. ate Store Lists shrewing available items and prices are posted on dormitory bulletin
boards and outside the Inmate Store. ate Store order forms can beobtained from the dorm officer and must be filled out prior to
shopping. If an inmate is on disciptifiary loss of privileges (LOP) for a peridtNess than 30 days, the inmate shall shop on his next
assigned shopping day after-AIS LOP has expired. If LOP is for 30 days or longerthe inmate may shop during the second week of the 30
day LOP period. Only bygfene items, writing materials, and stamps may be purchaséd [he shopping schedule varies. Inmates should
consult their bullevif board for times.
LAUNDRY:
Laundry<chedule will be posted on dormitory bulletin boards. Inmates are not permitted to hand
:Sct to disciplinary action if found in violation. Clothing not properly laundered to an appropriate te

8

  

  

   
      
 
 
   

   
 
   
 

their own clothing and shall be
rature can result in scabies,

 
 

 

 

 

 
Case 3:20-cv-08246-MTL--ESW Document1 Filed 09/18/20 Page 5 of 9

COUNT II |
i. State the constitutional or other federal civil right that was violated: Rehobilitetion Ac fF ADA
Equal Projectien, Due Process

2. CountII. Identify the issue involved. Check only one. State additional issues in separate counts.
C) Basic necessities [J Mail C1 Access to the court C) Medical care
CO Disciplinary proceedings 1 Property O Exercise of religion 0) Retaliation
C1 Excessive force by an officer 1 Threat to safety 1 Other: “Disability” Rights in Prisen

3. Supporting Facts. State as briefly as possible the FACTS supporting Count Il. Describe exactly what
each Defendant did or did not do that violated your rights. State the facts clearly in your own words without
citing legal authority or arguments.
Enjucy from Count TE caused debilitating Pain which Significantly restricted
my mobility, Ovee the lost 1Y months. TE hoave Joined in excess GF 10e/hs.
Partecipation in recreational activites is impossible, Sitting/ Standing fer
longer. than Obhovt IS minutes is extremely painful, £ have te medify the
Way EF Shower anid cefacate as Weil @s other activities of Oaily living.
My  Sleee is Sevecely Gisrupted, TF Cannot Carry even light ohjects. My
Walk iS Unsteble an/ =F fregucntly fall, One fine I “blew ovt+™
my Knee Gnd required weeks ef crutches, The de fendents do net
Provide  O  Permanent walking device IKe a. Canc, Ray Pain menage -
tment, hect therepy/ TENS a double me bteesy Physica/ therapy
Oc Other medical Care ‘thot weld allow mete participate
_ in Prises Peedramming. Tt is even Pccinfyl fe sit Gane! de home -
Work fer my mandatory Prison Classes, For the last !8 months,
T have asked. and been denied On _inmote “Porter’ whe  cevld help °
me @ctcess the Secvires OF this PLisen like the law library, the
Choy Hall (x eccassien)  modibred cecréahen, basic hygiene,  Stere aad
Preperty. The prises ig “pubhe enthy” Gnd these Gre. “reasonable
ACceme datwrs”, (Re fen te Count 3 And TRO/insunc tren For de bails )
*t Qm @ “Quali kied individual with @ disehs ley” under YA U.S.C, §1a13a~ See my declare bea

4. 24e State How you were injured by the actions or inactions of the Defendant(s).
j

ome 6 eM x fh op

net LGN? “meaning ful Gcoess” te Presrams that Porsers with
Trae hes. are. otherwise enabled te. Those I de partheipcte jn ace.
Unusvelly diffevit Pamful oe dangerovs  becovse the prison hes feurled.
Fo ACCOMMedate my Disabil bies, "
5. Administrative Remedies.

a. Are there any administrative remedies (grievance procedures or administrative appeals)-available at
your institution? aor [1 No

b. Did you submit a request for administrative relief on Count II? Ye C] No

c. Did you appeal your request for relief on Count I] to the highest level? | Yes [11 No

d. If you did not submit or appeal a request for administrative relief at any level, briefly explain why you
didnot. M“a

 

 

 
Case 3:20-cv-08246-MTL--ESW Document1 Filed 09/18/20 Page 6 of 9

~ COUNT III ih
i State the constitutional or other federal civil right that was violated: 8 _ Aimen day ent
State Supplemental derisdicticn fer medical melpractice

2. Count III. Identify the issue involved. Check only one. State additional issues in sepae counts,
(Basic necessities CO Mail [) Access to the court edical care
C) Disciplinary proceedings CL) Property C) Exercise of religion C) Retaliation
OC Excessive force by an officer 1 Threat to safety (Other: _

3. Supporting Facts. State as briefly as possible the FACTS supporting Count IfI. Describe exactly what

each Defendant did or did not do that violated your rights. State the facts clearly in your own words without
citing legal authority or arguments.

In January 2019, While Utilizing the fecreation €CUipPment at the
Huachuca Unit, © literetty felk my Stomech “tear FT immediately cested
_bu+ the Pain Pramalhicelly incceease? Over the next Covple days. £
Sought meckeal Care and was issued oa “hernia belt™ and a bettem
bunk. I+ ~ herd to Go AwyYTHIVMG . Defendant Cesf/Wellpath Would only
advise me te buy “Pain relievers’ at the Stere. The abdominal
Peotrusien Quiekly Grew from pea size te that of a large
9rapefeuit, The pam was Unbeeceble and IF Could no lenge ex-
ercive Gnd i} was har? te get ovt of bed. LF gaine/d over loolks
in less than @ year, Becavse of the added Bmx, my fect (aleeady
ex Posed te a Prise inivey), SUF fered  greet)y, CCS would net take X=
Qr Send me te a Specialist for treetment, My back beaea te AChe,
thea the Pain beceme "Stebbiag™ ~-~ LE Covi heer the Ver bebrer Crack.
Agar CCS. would net te ke. IM OAGind, Provide heet therapy / TENS or
Provide Qny Pon Menem g@ment re, medications. My welk became Very
Unstable and FT was Poone +o  Freauent ano peinfvi falls. .

4, Injury. State how you were injured by the actions or inactions of the Defendant(s).

Bedriddén/on the verge. of death. Oiffievity in Caring for _myselF
Substantial weight 9a Lioe its) Severe Knee, back and foek Pain
Octerieration OF men tal hel th Cr fecl aoeless” bout the future) _.

5. Administrative Remedies.
a. Are there any administrative remedies (grievance procedures or administrative appeals) available at

your institution? es. TINo
b. Did you submit a request for administrative relief on Count III? [Yes No
c. Did you appeal your request for relief on Count III to the highest level? [Yes ONo
d, If you did not submit or appeal a request for administrative relief at any level, briefly explain why you
didnot. V/A

 

 

If you assert more than three Counts, answer the questions listed above for each additional Count on a separate page.
Case 3:20-cv-08246-MTL--ESW Document1 Filed 09/18/20 Page 7 of 9

 

 

 

 

Con Nt ~ Contiaved

 

 

 

On one OCCAS S100, While. Simply trying te Walk,

 

yj
T crashed so hard 40 the ground as to blow
out} my Knee. GEO Would not respond te ean

 

Ics call Cn Fe Ilo w inmetdes GSS isted me te

 

the meosveal Unit. 2F Was Noy - OS SES See; instead

 

CK Nurse handed hae Qa Perc of Crutches

 

through a door, TF Used them for a hovt 3

 

Weeks before medical took then back. =

 

Luas  NoT previded any Tyee, of therapy

 

(0c medieathen for this Ingury, They wil)

 

 

net. CVtn 18SVE @ Cane ar orthopedic Shoes.
rT belicve I need SUlQtry On hry knee, Becavie

 

 

of Covrp-I9 it ts Veey difficult te ge4 an
outside — specialist. They do have Inhouse X-ray

 

Ond Ulbra-Sovad Capabilities but they have

 

not re ferred wae to such. eVitn $ he v3 I Clearly co

 

; : ' yl | | , i Pe i er) }l
Werrante/, MlSo  Trhey Nave not Utilject tre

 

Medico} Units heat thereey / TEeNs (which £ have

 

been told Can relieve pain) rt have Never bec

 

Pce ser ed Q b AC he bra Co Gr POiIn medice tien ;

 

 

Galy told be bey i} at  Stere, They refvse to.
authorize On Inmete Q5sisten} te hele with -

 

omy dauly chellenges,. This hes — Cavsed Q Severe

Emotions! Strain. FE am having _ Significent

4,

 

 

Depression . which Las G One Untce ated. Tn

September ) 2020, anether Inn ote lWwts rushed
Y \

. to the . Lospida). for ON EmenGemcy Keene.

 

 
Case 3:20-cv-08246-MTL--ESW Document1 Filed 09/18/20 Page 8 of 9

Count ID -) Continved

 

Surgecy. Mine is Y X's the sre. of his, He.

 

ig alweys Out Playing Soccer And  F Can borely

 

Get ovt of bed. T don't Understand whet js

 

Going on ??? (Reke- te iny vac bien /Tro fo- de barls)

 

T+ really Feels | ke. the defendan}s Gre denying

 

Care in ordt-_ te Save money. They Know L

 

(0,4! b e released ivy less than 10 hnoo ths. They

 

Gre betting My LEFF that medical Care

 

Can Le “Put off. a few more rn on ths

 

That Sinisdee thovs h} Should not be

 

Cal Culete/ in Ochtcrmiaiag Cn Preper treat -

 

ha eat P lon for nae | mon ths 10 yeers,

 

 

Or CVta death COW 7-7 Ne one deserves

to be re this a rruck paint !!

 

 

 

 

JOTE , aT Sa ry Lo. .
NOTE: In JOnveey AULO GFo also eek over the
/ A

 

Medice| Care Voit (as well as Provide security) ~~

Since tyes hime , medical Care hes Tven

 

Gotten Werse

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
Case 3:20-cv-08246-MTL--ESW Document1 Filed 09/18/20 Page 9 of 9

E, REQUEST FOR RELIEF

State the relief you are seeking:
Compensatory Gnd! Punitive. damages, An injunctioaf/TRE te Cnsure

Pooper medical Care (life - threatening), ppantment of Counsel, Gg jury
_triel on all trioble issues ali Cost Associate! with this

@cCtie, Gnd any other relisé this honocahle Court deems fair,
just Gnd eduiteble... to include Certification as @ “Class”

 

 

I declare under penalty of perjury that the foregoing is true and correct.

Executed on _ G- [ [ - 10 _ %. Ce C. ligi-—

DATE SIGNATURE OF PY.AINTIFF

 

NSA

Name and title of paralegal, legal assistant, or
r person who helped prepare this complaint)

 

  

 

(Signature of atto y, if any) )

(Attorney's address & telephone mum

All questions must be answered concisely in the proper space
attach no more than fifteen additional pages. But the form must be
If you attach additional pages, be sure to identify which section of the c
all pages.

 
 
 
    

the form. If you need more space, you may
mpletely filled in to the extent applicable.
plaint is being continued and number
